DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 9, and 16) “…a transaction dispatcher to dispatch the memory-mapped I/O transaction to the accelerator device in response to writing of the first authentication tag, the memory-mapped I/O transaction comprising a target memory address; and
an accelerator device comprising:
an accelerator cryptographic engine to (i) determine, based on the target memory address, a first memory address range associated with the memory-mapped I/O transaction, (ii) generate a second authentication tag using a first cryptographic key from a set of cryptographic keys, wherein the first key is uniquely associated with the first memory address range;
an accelerator validator to determine whether the first authentication tag matches the second authentication tag.”
As dependent claims 2-8, 10-15, and 17-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
SCARLATA (Pub. No.: US 2019/0132136 A1) teaches the secure MMIO engine 202 and the secure DMA engine 204 perform in-line authenticated cryptographic operations on data transferred. However, SCARLATA does not teach a transaction dispatcher to dispatch the memory-mapped I/O transaction to the accelerator device in response to writing of the first authentication tag, the memory-mapped I/O transaction comprising a target memory address; and an accelerator device comprising: an accelerator cryptographic engine to (i) determine, based on the target memory address, a first memory address range associated with the memory-mapped I/O transaction, (ii) generate a second authentication tag using a first cryptographic key from a set of cryptographic keys, wherein the first key is uniquely associated with the first memory address range; an accelerator validator to determine whether the first authentication tag matches the second authentication tag.
PAPPACHAN (Pub. No.: US 2017/0024568 A1) teaches programming the cryptographic engine with the address of the corresponding AT queue for the protected DMA channel through an MMIO interface. However, PAPPACHAN does not teach a transaction dispatcher to dispatch the memory-mapped I/O transaction to the accelerator device in response to writing of the first authentication tag, the memory-mapped I/O transaction comprising a target memory address; and an accelerator device comprising: an accelerator cryptographic engine to (i) determine, based on the target memory address, a first memory address range associated with the memory-mapped I/O transaction, (ii) generate a second authentication tag using a first cryptographic key from a set of cryptographic keys, wherein the first key is uniquely associated with the first memory address range; an accelerator validator to determine whether the first authentication tag matches the second authentication tag.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138